      Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE FULTON FISH MARKET
WELFARE FUND and TRUSTEES OF THE
FULTON FISH MARKET PENSION FUND,   20 cv __________

                                            Plaintiffs,

                      -against-                           COMPLAINT

F. ROZZO & SONS INC.,

                                           Defendant.


       Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for

their Complaint, respectfully allege as follows:

                              NATURE OF THE ACTION

       1.      This is a civil action pursuant to sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.

§§ 1132(a)(3), 1145 (“ERISA”), and section 301 of the Labor Management Relations Act

of 1947, 29 U.S.C. § 185 (“LMRA”), and other applicable law, to collect delinquent

employer contributions to two employee benefit plans, and for related relief.

                            JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331,

and pursuant to 29 U.S.C. §§ 185 and 1132(e)(1) and (f).

       3.      Venue is proper in this judicial district pursuant to 29 U.S.C. §§ 185(a)

and 1132(e)(2).
     Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 2 of 13




                                   THE PARTIES

       4.     Plaintiffs are employer and employee trustees of the Fulton Fish Market

Welfare Fund (the “Welfare Fund”) and the Fulton Fish Market Pension Fund (the

“Pension Fund”). The Welfare Fund and the Pension Fund (collectively, the “Funds”)

are multiemployer labor-management trust funds organized and operated in accordance

with section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5), and are employee benefit

plans within the meaning of section 3(3) of ERISA, 29 U.S.C. § 1002(3). Plaintiff

Trustees are fiduciaries of the Funds within the meaning of section 3(21)(A) of ERISA,

29 U.S.C. § 1002(21)(A).     The Funds are administered at 253 West 35th Street,

12th Floor, New York, New York 10001.

       5.     Defendant F. Rozzo & Sons Inc. (“Rozzo” or the “Employer”) is a

corporation organized under the laws of the State of New York. At relevant times, Rozzo

was engaged in business as an employer within the meaning of section 3(5) of ERISA, 29

U.S.C. § 1002(5), and was an employer in an industry affecting commerce within the

meaning of section 301 of the LMRA, 29 U.S.C. § 185. Rozzo maintains its principal

place of business at 159 Ninth Avenue, New York, New York 10011.

                           PERTINENT NON-PARTIES

       6.     The United Seafood Workers Smoked Fish & Cannery Union, Local 359,

United Food and Commercial Workers International Union, AFL-CIO (the “Union”) is a

labor organization within the meaning of section 301 of the LMRA, 29 U.S.C. § 185, and

represents employees in an industry affecting commerce as defined in section 502 of the

LMRA, 29 U.S.C. § 142.




                                          -2-
     Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 3 of 13




       7.      The Hunts Point Seafood Employers Association, Inc. (the “Association”)

is a not-for-profit corporation organized under New York law.        At relevant times,

although Rozzo was not a member of the Association, Rozzo’s collective bargaining

agreements with the Union incorporated by reference pertinent provisions of the

Association’s collective bargaining agreements with the Union.

             PERTINENT COLLECTIVE BARGAINING AGREEMENTS

       8.      At relevant times, Rozzo was a party to, or manifested an intention to be

bound by, a series of collective bargaining agreements with the Union (the “Rozzo

CBAs”), including an agreement between Rozzo and the Union covering January 15,

2012 through January 15, 2015 (the “2012-15 Rozzo CBA”) and an agreement between

Rozzo and the Union covering January 1, 2015 through January 15, 2018 (the “2015-18

Rozzo CBA”).

       9.      At relevant times, the Rozzo CBAs prescribed the wages, hours, and terms

and conditions of employment of “Bargaining Unit Employees.” Article I, Section 1 of

the Rozzo CBAs defined the term “Bargaining Unit Employees” to mean “the employees

employed by the Employer.” This definition made no distinction between employees

who were Union members and employees who were not Union members.

       10.     At relevant times, Article XIII, Section A of the Rozzo CBAs provided in

pertinent part: “All Bargaining Unit Employee[s] shall receive pension coverage by the

[Pension Fund] during the term of this Agreement. The Employer agrees to make

contributions to the [Pension Fund] on behalf of the Bargaining Unit Employees in

accordance with the terms of the Union’s then current agreement with the [Association].”




                                          -3-
     Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 4 of 13




       11.     At relevant times, Article XIII, Section B of the Rozzo CBAs provided in

pertinent part: “All Bargaining Unit Employees shall receive welfare coverage by the

[Welfare Fund] during the term of this Agreement. The Employer agrees to make

contribution[s] to the [Welfare Fund] on behalf of the Bargaining Unit Employees in

accordance with the terms of the Union’s then current agreement with the [Association].”

       12.     At relevant times, the Union and the Association were parties to a series of

collective bargaining agreements (the “Association CBAs”), including a collective

bargaining agreement covering December 2, 2012 through December 1, 2015, a

collective bargaining agreement covering December 2, 2015 through December 1, 2017,

and a memorandum of agreement covering December 2, 2017 through December 1,

2018, as modified by a midterm memorandum of agreement dated April 30, 2018.

       13.     At relevant times, Article XVI of the Association CBAs required

employers to contribute specified amounts per bargaining unit employee per week to each

of the Funds, and further provided, in pertinent part: “The Funds are separate plans that

are administered by Boards of Trustees on which the Employers and the Union have

equal representation, pursuant to separate Trust Agreements previously entered into for

the administration of the Funds. The Employers and the Union are bound by the Trust

Agreements and the actions of the Boards of Trustees taken in accordance with the Trust

Agreements.”

       14.     At relevant times, the Funds were intended third-party beneficiaries of the

Rozzo CBAs and the Association CBAs.




                                           -4-
      Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 5 of 13




                              FIRST CLAIM FOR RELIEF

       15.     Plaintiffs repeat the allegations set forth in paragraphs 1 through 14 above

and incorporate them herein by reference.

       16.     In 2017, the Funds’ auditor commenced a review of Rozzo’s books and

records to ascertain whether Rozzo complied with its obligations to contribute to the

Funds as prescribed by the applicable collective bargaining agreements for the period

February 1, 2014 through December 31, 2016 (the “Audit Period”), the results of which

are set forth in a final audit report dated April 30, 2018 (the “Audit”).

       17.     The Audit found that, for work performed by Bargaining Unit Employees

during the Audit Period, Rozzo made some but not all of the required contributions to the

Welfare Fund. The Audit found that, among other things, Rozzo failed to comply with its

obligation to contribute to the Welfare Fund on behalf of Bargaining Unit Employees

who were not members of the Union.

       18.     The Audit found that, for work during the Audit Period, Rozzo failed to

make required contributions to the Welfare Fund in the aggregate principal amount of

$530,843.14, consisting of contributions for 2014 in the amount of $130,941.16,

contributions for 2015 in the amount of $187,544.12, and contributions for 2016 in the

amount of $212,357.86.

       19.     Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the

terms of a collectively bargained agreement shall, to the extent not inconsistent with law,

make such contributions in accordance with the terms and conditions of such plan or such

agreement.” 29 U.S.C. § 1145.




                                             -5-
      Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 6 of 13




       20.     By its failure to make contributions to the Welfare Fund in the principal

amount of $530,843.14 in connection with work performed during the Audit Period,

Rozzo contravened the Rozzo CBAs and section 515 of ERISA.

       21.     Under section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and under the

Rozzo CBAs, the portions of the Association CBAs incorporated therein by reference,

and/or the documents and instruments governing the Welfare Fund incorporated therein

by reference (including, without limitation, the Agreement and Declaration of Trust, as

amended, and the Policy for Collection of Delinquent Contributions, as amended), Rozzo

is liable to the Welfare Fund in an amount exceeding $864,103.06, consisting of

delinquent contributions to the Welfare Fund for the Audit Period in the principal amount

of $530,843.14; interest thereon from the due dates through August 31, 2020 in the

amount of $164,733.96; additional interest that will have accrued from September 1,

2020 through the date of judgment; liquidated damages in an amount exceeding

$164,733.96 (the greater of the amount of interest or 20% of the principal amount due);

audit costs in the amount of $3,792; and all reasonable attorneys’ fees, expenses, and

costs heretofore or hereafter incurred by the Welfare Fund in prosecuting this suit.

                           SECOND CLAIM FOR RELIEF

       22.     Plaintiffs repeat the allegations set forth in paragraphs 1 through 21 above

and incorporate them herein by reference.

       23.     The Audit further found that, for work performed by Bargaining Unit

Employees during the Audit Period, Rozzo made some but not all of the required

contributions to the Pension Fund. The Audit found that, among other things, Rozzo

failed to comply with its obligation to contribute to the Pension Fund on behalf of




                                            -6-
      Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 7 of 13




Bargaining Unit Employees who were not members of the Union. The Audit found that,

for work during the Audit Period, Rozzo failed to make required contributions to the

Pension Fund in the aggregate principal amount of $86,782.50, consisting of

contributions for 2014 in the amount of $25,000, contributions for 2015 in the amount of

$31,482.50, and contributions for 2016 in the amount of $30,300.

       24.     By its failure to make contributions to the Pension Fund in the principal

amount of $86,782.50 in connection with work performed during the Audit Period,

Rozzo contravened the Rozzo CBAs and section 515 of ERISA.

       25.     Under section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and under the

Rozzo CBAs, the portions of the Association CBAs incorporated therein by reference,

and/or the documents and instruments governing the Pension Fund incorporated therein

by reference (including, without limitation, the Agreement and Declaration of Trust, as

amended, and the Policy for Collection of Delinquent Contributions, as amended), Rozzo

is liable to the Pension Fund in an amount exceeding $153,496.62, consisting of

delinquent contributions to the Pension Fund for the Audit Period in the principal amount

of $86,782.50; interest thereon from the due dates through August 31, 2020 in the amount

of $31,461.06; additional interest that will have accrued from September 1, 2020 through

the date of judgment; liquidated damages in an amount exceeding $31,461.06 (the greater

of the amount of interest or 20% of the principal amount due); audit costs in the amount

of $3,792; and all reasonable attorneys’ fees, expenses, and costs heretofore or hereafter

incurred by the Pension Fund in prosecuting this suit.




                                            -7-
      Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 8 of 13




                            THIRD CLAIM FOR RELIEF

       26.     Plaintiffs repeat the allegations set forth in paragraphs 1 through 25 above

and incorporate them herein by reference.

       27.     On information and belief, for work performed by Bargaining Unit

Employees subsequent to the Audit Period, Rozzo made some but not all of the required

contributions to the Welfare Fund. For example, on information and belief, Rozzo failed

to comply with its obligation to contribute to the Welfare Fund for work performed

subsequent to the Audit Period by Bargaining Unit Employees who were not members of

the Union.

       28.     By its failure to make contributions to the Welfare Fund in connection

with work performed subsequent to the Audit Period, Rozzo contravened the Rozzo

CBAs and section 515 of ERISA.

       29.     Under section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and under the

Rozzo CBAs, the portions of the Association CBAs incorporated therein by reference,

and/or the documents and instruments governing the Welfare Fund incorporated therein

by reference (including, without limitation, the Agreement and Declaration of Trust, as

amended, and the Policy for Collection of Delinquent Contributions, as amended), Rozzo

is liable to the Welfare Fund for contributions in an amount to be determined at trial, and

for interest thereon, liquidated damages, and all reasonable attorneys’ fees, expenses, and

costs heretofore or hereafter incurred by the Welfare Fund in prosecuting this suit.

                           FOURTH CLAIM FOR RELIEF

       30.     Plaintiffs repeat the allegations set forth in paragraphs 1 through 29 above

and incorporate them herein by reference.




                                            -8-
      Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 9 of 13




       31.     On information and belief, for work performed by Bargaining Unit

Employees subsequent to the Audit Period, Rozzo made some but not all of the required

contributions to the Pension Fund. For example, on information and belief, Rozzo failed

to comply with its obligation to contribute to the Pension Fund for work performed

subsequent to the Audit Period by Bargaining Unit Employees who were not members of

the Union.

       32.     By its failure to make contributions to the Pension Fund in connection

with work performed subsequent to the Audit Period, Rozzo contravened the Rozzo

CBAs and section 515 of ERISA.

       33.     Under section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and under the

Rozzo CBAs, the portions of the Association CBAs incorporated therein by reference,

and/or the documents and instruments governing the Pension Fund incorporated therein

by reference (including, without limitation, the Agreement and Declaration of Trust, as

amended, and the Policy for Collection of Delinquent Contributions, as amended), Rozzo

is liable to the Pension Fund for contributions in an amount to be determined at trial, and

for interest thereon, liquidated damages, and all reasonable attorneys’ fees, expenses, and

costs heretofore or hereafter incurred by the Pension Fund in prosecuting this suit.

                             FIFTH CLAIM FOR RELIEF

       34.     Plaintiffs repeat the allegations set forth in paragraphs 1 through 33 above

and incorporate them herein by reference.

       35.     At relevant times, pursuant to the Rozzo CBAs, Rozzo was obligated to

contribute to the Welfare Fund in accordance with the Association CBAs.




                                            -9-
     Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 10 of 13




       36.     At relevant times, pursuant to the Association CBAs, Rozzo was bound by

the terms of the Welfare Fund’s Trust Agreement.

       37.     At relevant times, Article VII, Section 1 of the Welfare Fund’s Trust

Agreement provided in pertinent part: “[A]n Employer shall . . . be obligated to make

Contributions to the Fund upon expiration of a Collective Bargaining Agreement if an

Employer is under a duty to make such Contributions pursuant to an obligation arising

under the National Labor Relations Act [the “NLRA”]. The Trustees may enforce such

obligation in a United States District Court.”

       38.     At all times subsequent to the expiration of the most recent collective

bargaining agreement by which it was bound, Rozzo was, and continues to be, obligated

under section 8(a) of the NLRA, 29 U.S.C. § 158(a), to refrain from unilaterally altering

the terms and conditions of employment of Bargaining Unit Employees.

       39.     In contravention of its obligations under Article VII, Section 1 of the

Welfare Fund’s Trust Agreement, and section 8(a) of the NLRA, 29 U.S.C. § 158(a),

Rozzo has unilaterally changed the terms and conditions of employment of Bargaining

Unit Employees by unilaterally reducing its contributions to the Welfare Fund to zero.

For work performed from February 8, 2020 through the present, Rozzo has made no

contributions to the Welfare Fund on behalf of any of its employees.

       40.     Under the Welfare Fund’s Trust Agreement (including, without limitation,

Article VII, Section 1 thereof), and under sections 502(g)(2) and 515 of ERISA, 29

U.S.C. §§ 1132(g)(2) and 1145, Rozzo is liable to the Welfare Fund for contributions for

work performed from February 8 through August 7, 2020 in the principal amount of at

least $37,991.36; additional contributions for work performed on or after August 8, 2020,




                                            -10-
     Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 11 of 13




that will become due while this action is pending; interest that will have accrued from the

due dates through the date of judgment; liquidated damages in the amount of at least

$7,598.27 (the greater of the amount of interest or 20% of the principal amount due); and

all reasonable attorneys’ fees, expenses, and costs heretofore or hereafter incurred by the

Welfare Fund in prosecuting this suit.

                             SIXTH CLAIM FOR RELIEF

          41.   Plaintiffs repeat the allegations set forth in paragraphs 1 through 40 above

and incorporate them herein by reference.

          42.   At relevant times, pursuant to the Rozzo CBAs, Rozzo was obligated to

contribute to the Pension Fund in accordance with the Association CBAs.

          43.   At relevant times, pursuant to the Association CBAs, Rozzo was bound by

the terms of the Pension Fund’s Trust Agreement.

          44.   At relevant times, Article VII, Section 1 of the Pension Fund’s Trust

Agreement provided in pertinent part: “[A]n Employer shall . . . be obligated to make

Contributions to the Fund upon expiration of a Collective Bargaining Agreement if an

Employer is under a duty to make such Contributions pursuant to an obligation arising

under the [NLRA]. The Trustees may enforce such obligation in a United States District

Court.”

          45.   At all times subsequent to the expiration of the most recent collective

bargaining agreement by which it was bound, Rozzo was, and continues to be, obligated

under section 8(a) of the NLRA, 29 U.S.C. § 158(a), to refrain from unilaterally altering

the terms and conditions of employment of Bargaining Unit Employees.




                                            -11-
     Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 12 of 13




       46.     In contravention of its obligations under Article VII, Section 1 of the

Pension Fund’s Trust Agreement, and section 8(a) of the NLRA, 29 U.S.C. § 158(a),

Rozzo has unilaterally changed the terms and conditions of employment of Bargaining

Unit Employees by unilaterally reducing its contributions to the Pension Fund to zero.

For work performed from February 8, 2020 through the present, Rozzo has made no

contributions to the Pension Fund on behalf of any of its employees.

       47.     Under the Pension Fund’s Trust Agreement (including, without limitation,

Article VII, Section 1 thereof), and under sections 502(g)(2) and 515 of ERISA, 29

U.S.C. §§ 1132(g)(2) and 1145, Rozzo is liable to the Pension Fund for contributions for

work performed from February 8 through August 7, 2020 in the principal amount of at

least $7,040; additional contributions for work performed on or after August 8, 2020, that

will become due while this action is pending; interest that will have accrued from the due

dates through the date of judgment; liquidated damages in the amount of at least $1,408

(the greater of the amount of interest or 20% of the principal amount due); and all

reasonable attorneys’ fees, expenses, and costs heretofore or hereafter incurred by the

Pension Fund in prosecuting this suit.

       WHEREFORE, Plaintiffs respectfully request that this Court:

       (1)     Award judgment to Plaintiffs Trustees of the Fulton Fish Market Welfare

Fund against Defendant F. Rozzo & Sons, Inc. in the amount of $909,692.69 plus

additional unknown amounts to be determined at trial;

       (2)     Award judgment to Plaintiffs Trustees of the Fulton Fish Market Pension

Fund against Defendant F. Rozzo & Sons, Inc. in the amount of $161,944.62 plus

additional unknown amounts to be determined at trial;




                                          -12-
     Case 1:20-cv-07326-PAE Document 1 Filed 09/09/20 Page 13 of 13




       (3)     Award Plaintiffs all reasonable attorneys’ fees, expenses, and costs that

they have incurred or will hereafter incur in prosecuting this action; and

       (4)     Award Plaintiffs such other and further relief as is just and proper.

Dated: New York, New York             Respectfully submitted,
       September 9, 2020
                                      VIRGINIA & AMBINDER, LLP


                              By:     _____________________________________
                                      Marc A. Tenenbaum
                                      40 Broad Street, 7th Floor
                                      New York, New York 10004
                                      Tel: (212) 943-9080
                                      Fax: (212) 943-9082
                                      Email: mtenenbaum@vandallp.com
                                      Attorneys for Plaintiffs




                                            -13-
